DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-9 in the reply filed on 09/17/2021 is acknowledged.
Claims 10-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/17/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are indefinite because it is not clear from claim 1 how a plurality of wafers held by a cassette can be disposed in the plurality of the cleaning tanks.

The claims are further indefinite because it is not clear how the cassette can be removed from the plurality of the cleaning tanks.
Do the applicants mean that the cassette is sequentially dipped/immersed in the cleaning tanks? Do the applicants mean that the cassette is sequentially removed from the cleaning tanks?
The claims are further indefinite because the term “the wafer” in claim 1 lacks proper antecedent basis.
It is not clear whether or not the referenced term is used to refer back to “one of the wafers” recited by the claim.
The claims are further indefinite because it is not clear from claim 1 to what the wafer is horizontally exposed in the clause “lifting up the cassette to horizontally expose one of the wafers from the replacement agent, wherein the surface of the wafer is covered by a layer of the replacement agent”. This is especially not clear in view of the “wherein” part of the clause, which recites that “the surface of the wafer is covered by a layer of the replacement agent”. It is not clear to what the wherein clause “wherein the surface of the wafer is covered by a layer of the replacement agent” is related.
Do the applicants meant that the cassette is lifted up to hold the wafer horizontally above the replacement agent, while maintaining the surface of the wafer covered by a layer of the replacement agent?



Claims 6-8 are further indefinite because it is not clear what is referenced as a “supercritical gas”.
The term “supercritical” is conventionally used together with term “fluid” to refer supercritical fluids (SCF), which is any substance at a temperature and pressure above its critical point, where distinct liquid and gas phases do not exist, but below the pressure required to compress it into a solid. Thus, the recited term refers to something, which does not exist since the gas does not exist above the critical point.
The applicants do not provide a special definition for the used term.
It is not clear what is referenced as “a supercritical gas”.
It is believed that the applicants meant “a supercritical fluid”. The claims are interpreted accordingly. However, the clarification is requested.


Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  

US 2014/0182626 teaches that it was known to process plurality of wafers placed in a cassette in a vertical direction in a batch process through plurality of cleaning tanks followed by drying individual wafers in a horizontal orientation in a drying station. The document also teach placing the plurality of the wafers into IPA prior to moving them individually to the single wafer drying station.
US 20120118332 teach that it was known to dry single wafers by supercritical drying and teach benefits of such. The document also teaches that it is beneficial to transfer wafers into supercritical drying chambers in the state wherein the surface of the wafer is covered with a water soluble organic solvent, such as IPA.
US 2003/0177659 teaches that it was known to hold plurality of wafers in a cassette in horizontal orientation in a processing chamber to prevent drying of the wafers prior to supercritical processing of the wafers. The document also teaches the cassette being movable in a vertical direction.
US 2006/0137726, 6,637,446, 2015/0332940, 5,887,602 are cited to show the state of the art with respect to methods for cleaning and drying wafers.
The referenced documents show different aspects of known treatment methods. The documents also teach that apparatuses with rails and robotic arms were known and used in the art.
After consideration of the claims and the teaching of the prior art it is concluded that while some aspects of the claimed method were known in the art, the prior art taken alone or in combination fails to teach or fairly suggest a method comprising: 

wherein the cleaning apparatus comprises 
a plurality of cleaning tanks configured to accommodate cleaning agents for cleaning the wafers, 
a dipping tank configured to accommodate a replacement agent for rinsing the wafers, and 
at least one drying chamber configured to dry the wafers; 
cleaning the plurality of wafers held by the cassette in the plurality of cleaning tanks by using cleaning agents through a batch process, wherein the plurality of wafers is vertically disposed in the plurality of cleaning tanks; 
removing the cassette from the plurality of cleaning tanks and 
rotating the cassette to allow the plurality of wafers to be horizontally loaded in the dipping tank of the cleaning apparatus; 
dipping the plurality of wafers in the replacement agent in the dipping tank; 
lifting up the cassette to horizontally expose one of the wafers from the replacement agent, wherein the surface of the wafer is covered by a layer of the replacement agent; and 
transferring the wafer into the drying chamber of the cleaning apparatus.
Specifically, prior art fails to teach or reasonably suggest a combination of the recited cleaning, removing, rotating, dipping, lifting, exposing and transferring steps and their combination with other steps recited by the claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304.  The examiner can normally be reached on 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711